Title: John Adams’ Commission as Justice of the Peace in Suffolk County, 6 September 1775
From: Morton, Perez,Massachusetts Provincial Congress Deputy Secretary,Massachusetts Provincial Congress
To: Adams, John


     
      
     
     Watertown, 6 September 1775. Printed form with spaces filled in appropriately (Adams Papers); signed by Perez Morton, Deputy Secretary, and fifteen Council members; on the verso in an unidentified hand: “J. Adams Esq.”; docketed in later years by JA: “Commision.”
     This commission, listed in Council records under the date of 8 September, was approved at the same time as similar ones for John Hancock and Samuel Adams (Records of the States, Microfilm, Mass. E.1b.c, Reel No. 2, Unit 2, p. 464–465). The commissions made them “of the Quorum,” a distinction reserved for only the more prominent justices in a county. The appointments followed past patronage practice of handing such commissions to members of the Council and the House, a practice that was vigorously protested a few months later by the Berkshire Constitutionalists (Robert J. Taylor, Western Massachusetts in the Revolution, Providence, 1954, p. 28, 83). No evidence has been found, however, that JA ever made use of his commission.
    